EXHIBIT 10.1 JPMorgan Chase Bank, N.A. Global Trade Services 131 South Dearborn, 5th Floor Mail Code: IL1-0236 Chicago, IL 60603-5506 OCT 31, 2014 OUR L/C NO.: CPCS-805563 IRREVOCABLE LETTER OF CREDIT NO. CPCS-805563 BENEFICIARY: U.S. DEPARTMENT OF EDUCATION ATTN: VERONICA PICKETT, DIRECTOR PERFORMANCE IMPROVEMENT AND PROCEDURES FEDERAL STUDENT AID/PROGRAM COMPLIANCE , NE, UCP3, MS 5435 WASHINGTON, DC 20002-8019 DATE:OCTOBER 31, 2014 AMOUNT:$79,707,879.00 ((SEVENTY NINE MILLION SEVEN HUNDRED SEVEN THOUSAND EIGHT HUNDRED SEVENTY NINE U.S. DOLLARS) EXPIRATION DATE:NOVEMBER 4, 2019 DEAR SIR/MADAM: WE HEREBY ESTABLISH OUR IRREVOCABLE LETTER OF CREDIT NUMBER CPCS-805: ITT EDUCATIONAL SERVICES, INC. 13 CARMEL, IN 46032-1404 OPE IDS:00473100 – DANIEL WEBSTER COLLEGE 00732900 – ITT TECHNICAL INSTITUTE 03071800 – ITT TECHNICAL INSTITUTE HEREINAFTER, (“INSTITUTION”), IN THE AMOUNT OF $79,707,879.00 (SEVENTY NINE MILLION SEVEN HUNDRED SEVEN THOUSAND EIGHT HUNDRED SEVENTY NINE U.S. DOLLARS), AVAILABLE BY YOUR DRAFT (OR DRAFTS DRAWN ON US) AT SIGHT ACCOMPANIED BY: A)THE ORIGINAL OF THIS LETTER OF CREDIT INSTRUMENT (ALONG WITH ORIGINALS OF ALL AMENDMENTS), IF ANY AND B)A STATEMENT SIGNED BY THE SECRETARY (“SECRETARY”), U.S. DEPARTMENT OF EDUCATION (“DEPARTMENT”), OR THE SECRETARY’S REPRESENTATIVE (SIGNED AS SUCH), CERTIFYING THAT THE DRAFTED FUNDS WILL BE USED FOR ONE OR MORE OF THE FOLLOWING PURPOSES, AS DETERMINED BY THE SECRETARY: JPMorgan Chase Bank, N.A. Global Trade Services 131 South Dearborn, 5th Floor Mail Code: IL1-0236 Chicago, IL 60603-5506 OCT 31, 2014 OUR L/C NO.: CPCS-805563 1) TO PAY REFUNDS OF INSTITUTIONAL OR NON-INSTITUTIONAL CHARGES OWED TO OR ON BEHALF OF CURRENT OR FORMER STUDENTS OF THE INSTITUTION, WHETHER THE INSTITUTION REMAINS OPEN OR HAS CLOSED, 2) TO PROVIDE FOR THE “TEACH-OUT” OF STUDENTS ENROLLED AT THE TIME OF CLOSURE OF THE INSTITUTION, AND 3) TO PAY ANY LIABILITIES OWING TO THE SECRETARY ARISING FROM ACTS OR OMISSIONS BY THE INSTITUTION, ON OR BEFORE THE EXPIRATION OF THIS LETTER OF CREDIT, IN VIOLATION OF REQUIREMENTS SET FORTH IN THE HIGHER EDUCATION ACT OF 1965, AS AMENDED (“HEA”), INCLUDING THE VIOLATION OF ANY AGREEMENT ENTERED INTO BY THE INSTITUTION WITH THE SECRETARY REGARDING THE ADMINISTRATION OF PROGRAMS UNDER TITLE IV OF THE HEA. SHOULD THE INSTITUTION FAIL TO EXTEND THE LETTER OF CREDIT WITHIN TEN (10) DAYS PRIOR TO ITS EXPIRATION, AS DIRECTED BY THE DEPARTMENT, THE DEPARTMENT MAY CALL THE LETTER OF CREDIT AND PLACE THE FUNDS IN AN ESCROW ACCOUNT AT THE DEPARTMENT PENDING A PROMPT DETERMINATION OF THE EXTENT TO WHICH THOSE FUNDS WILL BE USED IN ACCORDANCE WITH SUBPARAGRAPHS 1) THROUGH 3), ABOVE. WE HEREBY AGREE WITH YOU THAT PARTIAL DRAWINGS ARE PERMITTED AND THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT WILL BE DULY HONORED UPON DUE PRESENTATION AT OUR OFFICES AT 131 S. DEARBORN, 5TH FLOOR, MAIL CODE: IL1-0236, CHICAGO, IL 60603-5 THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590. PLEASE ADDRESS ALL CORRESPONDENCE REGARDING THIS LETTER OF CREDIT TO THE ATTENTION OF THE STANDBY LETTER OF CREDIT UNIT, , 5TH FLOOR, MAIL CODE IL1-0236, CHICAGO, IL 60603-5506, INCLUDING THE LETTER OF CREDIT NUMBER MENTIONED ABOVE.SWIFT MESSAGES AND INQUIRIES SHOULD BE SENT TO CHASU33 AND MUST INCLUDE THE LETTER OF CREDIT NUMBER MENTIONED ABOVE.FOR TELEPHONE JPMorgan Chase Bank, N.A. Global Trade Services 131 South Dearborn, 5th Floor Mail Code: IL1-0236 Chicago, IL 60603-5506 OCT 31, 2014 OUR L/C NO.: CPCS-805563 ASSISTANCE, PLEASE CONTACT THE STANDBY CLIENT SERVICE UNIT AT 1-800-634-1969, OR 1-813-432-1210, AND HAVE THIS LETTER OF CREDIT NUMBER AVAILABLE. VERY TRULY YOURS, JPMORGAN CHASE BANK, N.A. /s/ Katherine M. Moses AUTHORIZED SIGNATURE NAME:KATHERINE M. MOSES TITLE:ASSOCIATE DATE:OCT. 31, 2014
